UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-6669



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,
          versus


JUDITH L. MILLER,

                                             Defendant - Appellant,
          and


GROUP TRIPS UNLIMITED, INCORPORATED,

                                                          Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-02-95, CA-03-504-A)


Submitted:   July 10, 2003                  Decided:   July 16, 2003


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Collins Brennan, Jr., Upper Marlboro, Maryland; Frank
Salvato, Alexandria, Virginia, for Appellant. Jack I. Hanly, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Judith L. Miller seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”               28

U.S.C. § 2253(c)(2) (2000).       A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find    that   her

constitutional   claims   are     debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683

(4th   Cir.),   cert.   denied,    534    U.S.     941   (2001).     We    have

independently reviewed the record and conclude that Miller has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability and dismiss the appeal.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                     DISMISSED




                                     2